Citation Nr: 1233774	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  06-03 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for allergic rhinitis and rhinosinusitis, claimed as sinus conditions, including as due to service-connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from November 1972 to December 1977 and for an additional 4 months and 9 days.  He also served in the United States Naval Reserve.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for hypertension, migraine headaches, heart disease with heart attack and complications, a sinus condition, hemorrhoids, and right and left knee disorders.  

In an unappealed June 2010 decision, the Board granted the Veteran's claim for service connection for labile hypertension and denied his claims for service connection for hemorrhoids, right and left knee disorders, and migraine headaches including as due to hypertension.  At that time, the Board remanded the matters of service connection for heart disease and residuals of a heart attack including as due to hypertension and allergic rhinitis and rhinosinusitis, claimed as sinus conditions, including as due to hypertension, to the RO for further evidentiary development.

In a July 2010 rating decision, the RO effectuated the Board's determination and granted service connection for hypertension that was assigned an initial noncompensable disability rating.

In a June 2011 rating decision, the RO granted service connection for atherosclerotic heart disease status post non-Q-wave anterior myocardial infarction 1996, and assigned a 30 percent disability rating effective from November 30, 2004.  The RO's action represents a full grant of the benefits sought as to the Veteran's claim for service connection for heart disease and the residuals of a heart attack including as due to hypertension.  

Then, in an August 2011 written statement, the Veteran raised a claim of entitlement to an effective date earlier than November 30, 2004, for the award of service connection and a 30 percent disability rating for atherosclerotic heart disease status post-non-Q-wave interior myocardial infarction 1996 associated with hypertension.  This matter is referred to the agency of original jurisdiction (AOJ) for appropriate development and adjudication.

In September 2011, the Board again remanded the Veteran's current claim on appeal to the RO for further evidentiary development.

In a lengthy July 2012 written statement, the Veteran offered what may be construed as a claim for an initial compensable rating for hypertension.  He also requested that his claims for service connection for migraine headaches, including as due to hypertension, and hemorrhoids be reconsidered.  As well, he argued that his sinus problems, associated headaches, hypertension and heart disease led directly to his early retirement in 2004 and that these disorders were "prohibitive" of his performing at an expected level and were "prohibitive" of an acceptable attendance record.  He requested that VA consider	 his unemployability as associated with his disability claims, including hypertension, heart disease, migraine headaches, and sinus conditions.  As such, the matters of entitlement to an initial compensable rating for hypertension, a total rating based upon individual unemployability due to service-connected disabilities (TDIU), and whether new and material evidence has been received to reopen claims for service connection for hemorrhoids and migraine headaches, including as due to hypertension, are referred to the AOJ for appropriate development and adjudication. 


FINDING OF FACT

The evidence of record preponderates against a finding that allergic rhinitis and rhinosinusitis  claimed as sinus conditions had its onset in active service, or is otherwise related to military service, and a sinus condition is not proximately due to or the result of service-connected hypertension.



CONCLUSION OF LAW

Allergic rhinitis and rhinosinusitis, claimed as sinus conditions, were not incurred in or aggravated by active military service and allergic rhinitis and rhinosinusitis are not proximately due to or the result of service-connected hypertension.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must also include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The record reflects that, over the course of this appeal, the RO provided the appellant with notice as to how he can prevail on his claim for service connection, and of his, and VA's, respective duties for obtaining evidence by way of letters dated in December 2004, January 2005, March 2006, September 2010, and September 2011.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.  Moreover, he was advised about the criteria governing assignment of an evaluation and the effective date that could be assigned, should service connection be granted by way of the March 2006 letter.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record establishes that the Veteran had a full and fair opportunity to participate in the adjudication of his claim.  Moreover, the evidence submitted by the Veteran since the beginning of this claim, along with his testimony during his April 2008 personal hearing at the RO, establishes that he received notice of each element required to substantiate the claim for service connection.  The Board concludes that the appeal may be adjudicated without a remand for further notification. 

Additionally, a review of the record indicates that the appellant's service treatment records were associated with the claims file and his known VA and non-VA treatment records have been obtained, to the extent available, and included in the claims file.  A review of the Veteran's Virtual VA electronic file does not reveal any additional evidence relevant to the claim on appeal that is not contained in the claims file.

As well, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  The record reflects that, in conjunction with this claim, the appellant underwent VA examination in April 2005 and, pursuant to the Board's July 2010 and September 2011 Remands, September 2010 and October 2011 VA medical opinions were obtained.  The examination reports are contained in the claims folder.  A review of the examination report and opinions reveals that a thorough examination of the appellant was accomplished and the 2010 and 2011 VA medical opinions provided were supported by sufficient rationale.  Therefore, the Board finds that the VA medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

Moreover, during his hearing in April 2008, the appellant asserted that his sinus disorder was due to his submarine service.  The appellant was given notice that the VA would help him obtain evidence but that it was up to him to inform the VA of that evidence.  During the course of this appeal, the appellant proffered documents and statements in support of his claim.  In sum, VA has given the appellant every opportunity to express his opinions with respect to the issue now before the Board and the VA has obtained all known documents that would substantiate the appellant's assertions. 

As noted above, in Septemer 2011, the Board remanded the Veteran's case to the RO for further development, that included obtaining an opinion from the April 2005 VA examiner, or another VA examiner, as to whether it was at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's allergic rhinitis and rhinosinusitis, claimed as sinus conditions, were caused or aggravated by his military service.  There has been substantial compliance with this remand, as an opinion was received in October 2011 from the Chief of Administrative Medicine at a VA medical center (VAMC) in Alabama who provided the September 2010 VA medical opinion in this case.

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

II. Factual Background and Legal Analysis

The Veteran seeks service connection for sinus conditions that he contends were due to his service on a submarine that exposed him to various conditions and continuously breathing recycled air with contaminants.  Thus, he asserts that service connection is warranted for rhinitis and rhinsinusitis.  Upon review of the evidence of record, and after considering the laws and regulations applicable to the Veteran's claim, the Board concludes that the evidence preponderates against the claim and it is denied.

The Board notes that it has thoroughly reviewed the record in conjunction with this case that includes the Veteran's service treatment records, VA and non VA medical records and reports, dated from 1996 to 2011, and his oral testimony and written statements in support of his claim.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Further, service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or injury incurred or aggravated while performing inactive duty for training, or acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  See also Brooks v. Brown, 5 Vet. App. 484 (1994)(to the effect that the law permits service connection for persons on inactive duty training only for injuries, not diseases, incurred or aggravated in line of duty).

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  With regard to the matter of establishing service connection for a disability on a secondary basis, the Court has held that there must be evidence sufficent to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service- connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Id.; see also 38 C.F.R. § 3.310(b).  With regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

"To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, broken leg, or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Service treatment records are not referable to complaints or diagnosis of, or treatment for, allergic rhinitis or rhinosinusitis.  An October 1972 clinical record indicates that the Veteran was seen for chest congestion and a sore throat for which the impression was flu syndrome.  In September 1973, the Veteran was seen for complaints of a sore throat and nasal congestion and the impression was virus.  In a questionnaire completed in November 1977, when he was examined for separation, the Veteran denied having any respiratory complaints and, on examination at that time, his nose, ears, and sinuses were normal.  

Service records show that the Veteran served aboard the USS SAND LANCE during active Naval service.

On a Report of Medical History, completed in April 1978 in conjunction with his Reserve service, the Veteran denied having nose, ear, or throat trouble, sinusitis, or hay fever and, on examination at that time, his respiratory system, nose, and sinuses were normal.  On a Report of Medical History completed in May 1982, when he was examined for selection for promotion in the Reserve, the again Veteran denied having ear, nose, or throat trouble, sinusitis, or hay fever and, on examination, his respiratory system, nose, and sinuses were normal.

Post service, VA and non-VA medical records and examination reports, dated from 1996 to 2011, show that the Veteran was repeatedly treated for sinusitis and allergic rhinitis.  The evidence of record indicates that, when initially seen by a private physician in October 1996, the Veteran reported having chronic sinus problems that were worse in the fall and spring and for which he saw two other private doctors.  The impression at that time was rhinitis.

A February 2003 signed statement from a private otolaryngologist indicates that the Veteran was diagnosed with allergic rhinitis.

In a November 2004 signed statement, Dr. T.M.R. said that the Veteran noted that, during his Naval career, he suffered (with) and was treated for extreme allergies and frequent sinusitis and continued to suffer from frequent sinusitis.

In April 2005, the Veteran underwent VA examination.  According to the examination report, the Veteran gave a history of serving on a nuclear submarine during military service.  During that time he noticed having terrible nasal congestion, supraorbital and frontal headaches, itchy and swollen eyes, and profuse sneezing.  He complained of dust, pollen, changes in the weather pressure, and humidity changes preceding these symtoms.  The Veteran said this started in the 1970s, he went to sick call several times, and was prescribed Actifed at the time.  The Veteran also complained of nasal airway obstruction and purulent drainage that required antibiotics for sinus infections.  He said he had pseudo surgery in the mid 1980s at Mt. Claire when his sinuses were irrigated twice.  Upon clinical evaluation the diagnosis was allergic rhinitis with chronic rhinosinusitis that, the VA examiner opined, was "not likely related to [the Veteran's] hypertension and just as likely as not related to his service".

During April 2008 personal hearing at the RO, the Veteran's representative said the Veteran had a sinus condition that was diagnosed during active duty (see RO hearing transcript at page 3).  

Pursuant to the Board's June 2010 remand to clarify the April 2005 VA medical opinion and provide a rationale for it, in September 2010, the VAMC Chief of Administrative Medicine responded to the Board's request.  The examiner noted his review of the Veteran's medical records and opined that the Veteran's current allergic rhinitis and rhinosinusitis were not related to, caused by, or aggravated by service-connected hypertension.  According to the VA examiner, by definition, the sinus/nasal conditions diagnosed were due to allergens and irritants and this was confirmed by the fact that the treatments used were antihistamines.  The VA examiner stated that there was no commonly accepted relationship between essential hypertension and allergic rhinitis or allergic rhinosinusitis. 

Then, in an October 2011 VA medical opinion, the recent VA examiner again noted his review of the Veteran's medical records.  The VA examiner opined that the Veteran's allergic rhinitis/sinusitis was less likely than not (less than a 50/50 probability) caused by, a result of, or aggravated by his time in military service.  The VA examiner explained that, based on the Veteran's entry examination, there was no evidence that he had allergic rhinitis/sinusitis prior to entering service and his service treatment records were "silent" for any allergic rhinitis/sinusitis symtoms or conditions.  It was noted that the Veteran had an upper respiratory infection versus pharyngitis that was infectious in etiology and was self limiting without residual.  It was further noted that medical records from the 1980s were silent with respect to the allergic rhinitis/sinusitis.  The VA examiner said that "[i]t was not until the 1990s that the conditions were documented and treated".  

The Veteran has contended that service connection should be granted for allergic rhinitis and rhinosinusitis, claimed as sinus conditions, including as due to his service-connected hypertension disability.  However, although the evidence shows that allergic rhinitis and rhinosinusitis have been diagnosed, no competent medical evidence has been submitted to show that these disabilities are related to service or any incident thereof, including the Veteran's service-connected hypertension disability.  In short, no medical opinion or other medical evidence relating the Veteran's sinus condition to service or any incident of service, including a service-connected disability, has been presented.  See 38 C.F.R. §§ 3.303, 3.310, Allen, supra; see also, Wallin, Reiber, supra. 

On the other hand, the record reflects that the Veteran's respiratory system, nose, and sinuses were normal on separation from service and the first post-service evidence of record of a sinus condition is from 1996, nearly 20 years after the Veteran's separation from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

While, in November 2004, Dr. T.M.R. said that the Veteran noted that, during his Naval career, he suffered (with) and was treated for extreme allergies and frequent sinusitis, this was merely a report of medical history provided by the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that bare transcription of lay history unenhanced by any additional medical comment by the examiner, is not competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  See also Black v. Brown, 5 Vet. App. 177 (1993) (to the effect that medical opinions have no probative value when they are based on an inaccurate factual predicate, such as the veteran's self- reported and inaccurate history); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (to the effect that a physician's mere recording of history as reported by a patient without adding his/her assessment of that history along with clinical findings does not constitute a diagnosis or valid nexus opinion, as the diagnosis or opinion is no better than the information relied on). 

More significantly, in fact, the only probative opinion of record is that of the VA examiner who provided the September 2010 and October 2011 medical opinions.  Responding to the Board's request for clarification of the April 2005 VA examiner's report that lacked a rationale, in September 2010, a VA examiner opined that the Veteran's current allergic rhinitis and rhinosinusitis were not related to, caused by, or aggravated by service-connected hypertension.  According to this VA examiner, by definition, the sinus/nasal conditions diagnosed were due to allergens and irritants and this was confirmed by the fact that the treatments used were antihistamines.  The VA examiner stated that there was no commonly accepted relationship between essential hypertension and allergic rhinitis or allergic rhinosinusitis. 

Then, in October 2011, the recent VA examiner further opined that the Veteran's allergic rhinitis/sinusitis was less likely than not (less than a 50/50 probability) caused by, a result of, or aggravated by his time in military service.  The VA examiner explained that, based on the Veteran's entry examination, there was no evidence that he had allergic rhinitis/sinusitis prior to entering service and his service treatment records were "silent" for any allergic rhinitis/sinusitis symtoms or conditions.  It was noted that the Veteran had an upper respiratory infection versus pharyngitis that was infectious in etiology and was self limiting without residual.  It was further noted that medical records from the 1980s were silent with respect to the allergic rhinitis/sinusitis.  The VA examiner said that "[i]t was not until the 1990s that the conditions were documented and treated".  This VA examiner provided a clear rationale to support his opinions.  There is no competent medical evidence to contradict these opinions. 

In his July 2012 written statement, the Veteran vigorously argues that the April 2005 VA examiner provided a "better and more detailed argument for his statement that [the Veteran's] condition was 'as likely as not service related'".  

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008)

The September 2010 and October 2011 VA medical opinions are factually accurate, fully articulated, and contain sound reasoning; they are clearly the most probative evidence concerning the question at issue.  Therefore, the VA opinions are afforded significant probative value. 

There is simply no competent evidence that the Veteran's claimed sinus conditions had their onset during his active military service.

The record also contains excerpts of medical and scientific literature recorded by the Veteran and included in his lengthy July 2012 written statement submitted in support of his claim that generally describe the health hazards of submarine service.  The excerpted information notes that the "submarine atmosphere can contain irritants that affect the mucous membranes of the eye, nose, mouth, and respiratory tract" (see Veteran's July 6, 2012 statement at page 14).

The Board notes, however, that this information contains no specific findings pertaining to this Veteran's manifestation of rhinitis and rhinosinusitis.  As a lay person, relying on a generic medical treatise, the appellant is not qualified to render a medical opinion as to the etiology of the cause of his allergic rhinitis and rhinosinusitis.  See Wallin v. West, 11 Vet. App. at 514 (holding that treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim, but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999). 

In the present case, the excerpted medical and scientific information submitted by the Veteran was not accompanied by the opinion of any medical expert.  In fact, the Veteran has submitted no medical opinion in support of his claim, other than the November 2004 statement from Dr. T.M.R.  Furthermore, based on the analysis above, the competent medical evidence of record suggests that the Veteran's allergic rhinitis and rhinosinusitis, claimed as sinus conditions, are not at least as likely as not related to active service, including service-connected hypertension disability.  Here, the only probative medical opinions of record are against the Veteran's claim.  Therefore, while the Board has considered the excerpted medical and scientific information, it is not sufficient to outweigh the September 2010 and October 2011 VA medical opinions. 

While the Veteran is competent to state that he experienced rhinitis and rhinosinusitis in service, he is not competent to state that he had chronic respiratory pathology as a result of service.  The internal sinus pathology is not readily recognizable by a layman, such as varicose veins or acne.  Even medical professionals rely on x-rays and other diagnostic tools to diagnose sinus disorders. 

To the extent that the Veteran is claiming continuity of rhinitis and rhinosinusitis symptoms since his inservice experience, he is not a reliable historian in this respect.  He denied respiratory difficulties on his November 1977 Report of Medical History at service discharge and examination of his respiratory system at that time was normal.  He also denied respiratory difficulties on his April 1978 Report of Medical History during Naval Reserve service, and on his May 1982 Report of Medical History for Reserve promotion, and examination of his respiratory system at that time was normal.  While he states that he did not complain of pertinent symptoms in service for lack of access to base medical services (see Veteran's July 6, 2012 written statement at page 9), this does not explain why he failed to mention pertinent difficulty when examined pursuant to service discharge, when he was leaving service anyway.  When first seen for sinus pathology after service, in the mid 1990s, which is long after his service discharge, he merely related having chronic sinus problems that were worse in the fall and spring.  The Board does not find that there is credible evidence of continuity of symptomatology present. 

While the Veteran maintains that he has rhinitis and rhinosinusitis due military service, including his service-connected hypertension disability, as a lay person he has not been shown to be capable of making medical conclusions, thus, his statements regarding diagnosis and causation are not competent.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as back pain, a broken leg, varicose veins, or even tinnitus, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. at 456.  The Veteran is competent to claim that he has a sinus condition.  However, the Veteran's self-reported symptoms are not entirely credible.  His complaints cannot be relied upon as true assessments of sinus disability under the circumstances. 

As such, the evidence here is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical and other evidence of record is against the Veteran's claim for service connection for rhinitis and rhinosinusitis, including as due to service-connected hypertension and his claim is therefore denied.

ORDER

Service connection for allergic rhinitis and rhinosinusitis, claimed as a sinus condition, including as due to service-connected hypertension, is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals





